—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered March 24, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s claim that the court improperly dismissed a juror as grossly unqualified is unpreserved (People v Jackson, 209 AD2d 247, lv denied 85 NY2d 974), and we decline to review it in the interest of justice. If we were to review it, we would find that the juror, who gave the court a note stating that he could not be impartial because of his belief that drug use should be legal and affirmed that belief during inquiries by the court, defense counsel and the prosecutor, was grossly unqualified (see, People v Buford, 69 NY2d 290, 299).
Viewed in the light most favorable to the People, the evidence that defendant actually participated in the drug sale by resupplying a codefendant with drugs to sell was legally sufficient to establish defendant’s guilt of criminal sale and possession in the third degree (see, People v Kaplan, 76 NY2d 140). Concur — Wallach, J. P., Kupferman, Ross, Williams and Tom, JJ.